DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 05/27/2021. Claims 1-24 have been cancelled. Claims 25-44 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 08/03/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 25-44 of the US Application No. 17/331,841 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 11022971 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims is an obvious variation.  For example, all the limitations of claims 25, 32 and 39 of the instant Application can be found in claims 1, 8 and 11 of U.S. Patent No. US 11022971 B2. As U.S. Patent No. US 11022971 B2 teaches every limitation of the instant claims, the claims of  US 11022971 B2 obviously encompass the claims of the instant application. 

Regarding claims 26-44, they correspond substantially or exactly to claims 2-24 of U.S. Patent No. US 11022971 B2 and are also rejected under obviousness double patenting. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-30, 32-37 and 39-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinson et al. (US 2017/0351261 A1, hereinafter  “Levinson”).
Regarding claims 25, 32 and 39, Levinson (Figs. 1 and 2) discloses a method comprising: computing a vehicular drive parameter to apply to a vehicle controller that uses the vehicular drive parameter to control one or more autonomous driving operations of a vehicle (autonomous vehicle 130) through one or more control devices of the vehicle to facilitate driverless transit of the vehicle coextensive with a path of travel (… bidirectional autonomous vehicle 130 may include an autonomous vehicle controller 147 that includes logic (e.g., hardware or software, or as combination thereof) … a number of sensors 139 disposed at various locations on the vehicle (other sensors are not shown) and (paragraph “Autonomous vehicle controller 147 may be further configured to determine a local pose (e.g., local position) of an autonomous vehicle 109 and to detect external objects relative to the vehicle. … collaborate to cause autonomous vehicles 109 to drive autonomously; Levinson at [0054]; 
monitoring data representing a control input applied to the one or more control devices in the vehicle, a source of the control input being different from a source of the vehicular drive parameter (… Autonomous vehicle controller 347a is also configured to receive positioning data, such as GPS data 352, IMU data 354, and other position-sensing data (e.g., wheel-related data, such as steering angles, angular velocity, etc.). Further, autonomous vehicle controller 347a may receive any other sensor data 356, as well as reference data 339; Levinson at [0062]); detecting an event when a difference between a value of the control input as indicated by the monitored data (… At 206, data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event…; Levinson at [0059]) and a value of the vehicular drive parameter exceeds a threshold, the event indicating that a type of anomaly has occurred along the path of travel that contributed to the difference (… simulated vehicle commands are evaluated to determine whether the simulated autonomous vehicle behaved consistent with expected behaviors; Levinson at [0117]) and A sensor anomaly may be detected when sensor data may be still gathered from the sensor, but the data may be outside of normal operating parameters; Levinson at [0146]); and storing, in response to detecting the event, event data about the event (… At 206, data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event; Levinson at [0059] and (… Fig., 27 is an example of front-end processor for a perception engine, according to some examples, Diagram 2700 includes a ground segmentation processor 2723a for performing ground segmentation, and an over segmentation processor 2723b for performing “over-segmentation" according to various examples; [0112]).

Regarding claims 26, 33 and 40, Levinson discloses the claimed invention substantially as explained above. Further, Levinson (Figs. 1 and 2) teaches wherein the control input and the vehicular drive parameter relate to a same type of driving operation for the vehicle, wherein the vehicular drive parameter comprises one or more of a degree of wheel angle, an amount of throttle, an amount of brake pressure, and a state of transmission (… Motion controller 362 subsequently may convert any of the commands, such as a steering command, a throttle or propulsion command, and a braking command, Into control signals (e.g., for application to actuators or other mechanical interfaces) to implement changes in steering or wheel angles 351 and/or velocity 353"); Levinson at [0065] and further comprising: classifying the type of anomaly as a behavior anomaly associated with driving behavior of a driver of the vehicle (… simulated vehicle commands are evaluated to determine whether the simulated autonomous vehicle behaved consistent with expected behaviors; Levinson at [0117]); and A sensor anomaly may be detected when sensor data may be still gathered from the sensor, but the data may be outside of normal operating parameters; Levinson at [0146]).

Regarding claims 27, 34 and 41, Levinson discloses the claimed invention substantially as explained above. Further, Levinson (Figs. 1 and 2) teaches monitoring sensor data signals originating at one or more sensors in the vehicle (… Perception engine 366 is configured to receive sensor data from one or more sources, such as LIDAR data 340a, camera data 340a, radar data 348a, and the like, as well as local pose data; Levinson at [0064]); receiving a subset of sensor data based on the sensor data signals; identifying object characteristics associated with the subset of sensor data; and classifying an object based on the identified object characteristics (…. Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface. For example, perception engine 366 may be able to detect end classify external objects as pedestrians, bicyclists, dogs, other vehicles, etc. (e.g., perception engine 366 is configured to classify the objects in accordance with a type of classification, which may be associated with semantic information, including a label; Levinson at [0064]).

Regarding claims 28, 35 and 42. (New) The method of claim 25, further comprising: classifying the type of anomaly as an environmental anomaly associated with an environment of the vehicle that affect one or more performance characteristics of the vehicle (Levinson at [0065], [0146]) and (… Policy manager 742 is configured to maintain data representing policies or rules by which an autonomous vehicle ought to behave in view of a variety of conditions or events that an autonomous vehicle encounters while traveling in a network of roadways, in some cases, updated policies and/or rules may be simulated In simulator 740 to confirm safe operation of a fleet of autonomous vehicles In view of changes to a policy; Levinson at [0077]).
Regarding claims 29, 36 and 43. (New) The method of claim 25, further comprising: determining transmission control criteria for the event data; and transmitting, based on the transmission control criteria, the event data via a communications network to a logic adaption computing platform that is external to the vehicle (At 206, data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event; Levinson at [0059]).

Regarding claims 30, 37 and 44. (New) The method of claim 25, wherein the source of the vehicular drive parameter is an autonomy controller, and wherein the source of the control input is human driver intervention ( (an off-line classification pipeline of off-line object classification 410 may be configured to pre-collect and annotate objects (e.g., manually by a human and/or automatically using an offline labeling algorithm), and may further be configured to train an online classifier (e.g., object classifier 444), which can provide real-time classification of object types during online autonomous operation; Levinson at [0073] and at least [0065] and [0146])).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and  38 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 2017/0351261 A1, hereinafter “Levinson”) as applied to claims 25 and 32 above, in view of Norris et al. (US 2011/0071718 A1, hereafter “Norris”).
Regarding claims 31 and 38, Levinson discloses the claimed invention substantially as explained above, but does not explicitly teach classifying the type of anomaly as a vehicle anomaly associated with a malfunctioning component of the vehicle (… simulated vehicle commands are evaluated to determine whether the simulated autonomous vehicle behaved consistent with expected behaviors; Levinson at [0117]); and A sensor anomaly may be detected when sensor data may be still gathered from the sensor, but the data may be outside of normal operating parameters; Levinson at Levinson at [0117] and [0146]). Levinson does not explicitly teach executing instructions to perform vehicle diagnostics to generate characterized vehicle anomaly data characterizing the vehicle anomaly; and storing the characterized vehicle anomaly data. However, Norris teaches or at least suggests executing instructions to perform vehicle diagnostics to generate characterized vehicle anomaly data characterizing the vehicle anomaly; and storing the characterized vehicle anomaly data (… the robotic vehicle 102 may be monitored by communication channels independent of the E-stop system, may collect data regarding its surroundings via non-moving sensors, and may monitor and diagnose various conditions, including the E-Stop that just occurred; Norris at [0092]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Levinson to include executing instructions to perform vehicle diagnostics to generate date characterizing vehicle anomaly, as taught by Norris in order to allow collecting and using analytic data alongside sensor data.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663